 1
 2
 3
 4
 5
6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 09-CR-0939-GW-42
       UNITED STATES OF AMERICA,
13
                         Plaintiff,
14                                             ORDER OF DETENTION AFTER
                   ►i~                         HEARING (Fed.R.Crim.P. 32.1(a)(6)
15                                             Allegations of Violations of
       YSIDRO BARAJAS,                         Probation/Supervised Release
16                                             Conditions)
                         Defendant.
17
18
            On arrest warrant issued by a United States District Court involving alleged
19
      violations of conditions of probation or Supervised Release,
20
            The Court finds no condition or combination of conditions that will
21
      reasonably assure:
Pia
            ~      the appearance of defendant as required; and/or
23
            ~      the safety of any person or the community.
24
25
            //
26
            //
27
            //
28
 f■         The Court concludes:
 2          ~ Defendant poses a risk of nonappearance, and the Court fords that
_3          defendant has not. demonstrated by clear .and convincing evidence that she
 4          does not pose such a risk. The risk of nonappearance is based on: instant

 5          allegations (absconding/loss of contact with Probation)
 6          ~ Defendant poses a danger to the community, and the Court finds that
 7          defendant has not demonstrated by clear and convincing evidence that he
 8          does not pose such a risk. The risk of danger is based on: criminal history;
 9          gang affiliation; loss of contact with Probation; information contained in
10          Probation report that defendant was not truthful in describing where he was
11         residing.
12
13         IT IS TI~REFORE ORDERED that the defendant be detained.
14                                                     ~~~         ~s
      Dated: 9/ 1312019                               '
15
                                            HON. ROZELLA A. OLIVER
16                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
~~~
25
26
27
28
